Citation Nr: 0628640	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1964. This matter is before the Board of 
Veterans' Appeals (Board) from a June 1999 decision of the 
Roanoke Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part denied service connection for 
residuals of a left arm injury, bilateral athlete's foot, 
bilateral hearing loss, and bilateral tinnitus.  In January 
2003 the case was remanded to the RO for to schedule a 
hearing before a Veteran's Law Judge.  A hearing was held 
before the undersigned in December 2003.  A transcript of the 
hearing is of record.  In May 2004 the case was again 
remanded for further development.  In a May 2005 rating 
decision the RO granted service connection for residuals of 
left arm injury and bilateral athlete's foot.  Consequently, 
those issues are no longer before the Board.  

At the December 2003 hearing, the veteran raised the issue of 
entitlement to an increased rating for service-connected 
recurrent warts on the right hand (see hearing transcript, p. 
4).  The May 2004 Remand referred this matter to the RO for 
appropriate action.  To date, the RO has not taken action on 
this claim.  Consequently, the Board once again refers this 
matter to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2004 Remand instructed the RO to arrange for the 
veteran to be afforded an examination (including audiometric 
studies) by an otolaryngologist to ascertain the likely 
etiology of his hearing loss and tinnitus.  The RO did 
arrange for an examination, but it was conducted by an 
audiologist rather than an otolaryngologist.  While it was 
appropriate for the audiologist to conduct the audiometric 
testing, the remand specifically requested that an 
otolaryngologist provide the opinion regarding the etiology 
of the veteran's hearing loss and tinnitus.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Since the etiology opinion 
secured on remand is not an otolaryngologist as the remand 
sought, an additional remand for such opinion is necessary.  
As the clinical findings (i.e., that the veteran has the 
claimed disabilities) are not in dispute, another examination 
of the veteran is not necessary.

In addition, the veteran has not been provided the further 
notice required by the Court of Appeals for Veteran's Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As this case is being remanded anyway, there is an 
opportunity to correct such notice deficiency.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be given 
appropriate notice regarding rating 
criteria and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then arrange for the 
veteran's claims file to be forwarded to 
an otolaryngologist for review and an 
advisory opinion as to the likely etiology 
of the veteran's  hearing loss and 
tinnitus.  The consulting otolaryngologist 
should opine whether it is at least as 
likely as not (50 percent or better 
probability) that the veteran's bilateral 
hearing loss and tinnitus are related to 
noise exposure in service, or are 
otherwise related to service, or whether 
they are more likely due to intervening 
causes.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


